EXHIBIT 10.1
 
IES Corporate Logo [iescorplogo.jpg]
 
2011 ANNUAL MANAGEMENT INCENTIVE PLAN
CORPORATE SHARED SERVICES
 
This document sets forth the 2011 Annual Management Incentive Plan for Corporate
Shared Services (the “Plan”) as established by the Compensation Committee of the
Board of Directors of Integrated Electrical Services, Inc. (the “Company”).
 
I.  
PERFORMANCE CRITERIA

 
The Committee has established the following performance criteria for Fiscal 2011
from which incentive awards under this Plan shall be made:
 
·  
Corporate Consolidated Annual Operating Income

 
Under the Plan, Participants are assigned an incentive award target expressed as
a percent of their annual base salary.  Based upon performance against
pre-determined performance criteria, participants may earn a range of incentive
award payouts relative to their target.  A minimum threshold performance of $1.0
million of consolidated annual operating income must be achieved before any
incentive is payable under the Plan.
 
II.  
INCENTIVE AWARD CALCULATIONS

 
A.  
Corporate Shared Services.  Awards under the Plan will be weighted 100% on
Corporate and individual Participant performance and calculated based un the
following four factors:

 
1.  
Corporate Performance.  Achievement of or toward the Company’s annual operating
plan (the “Performance Target”).  There is a threshold performance level below
which no award will be earned and maximum performance level beyond which no
additional award will be earned.  A participant’s annual incentive award will be
increased or decreased based on corporate performance against predetermined
performance criteria (see Exhibit A).

 
a)  
Threshold Award:   The minimum performance criteria necessary to earn any
incentive award under this Plan is Company  consolidated annual operating income
for fiscal year 2011 of $1.0 million, which will entitle the Plan Participants
to 25% of their respective annual incentive targets.  No additional incentive
award is earned until the Company achieves 80% of the Performance Target, which
will entitle the Plan Participants to 50% of their respective annual incentive
targets.

 
b)  
Target Award:   The award to be paid for the Company’s attainment of 100% of the
Performance Target is 100% of the Plan Participant’s respective annual incentive
targets.

 
c)  
Maximum Award:   The award to be paid for the Company’s attainment of 200% of
the Performance Target is 200% of the Plan Participant’s respective annual
incentive targets, which is the maximum level of incentive award payable under
this Plan.

 
2.  
Plan Modifiers.  The second component in determining individual incentive awards
under the Plan is the achievement of the Company’s annual safety performance
target.

 
3.  
Individual Performance.  The third component in determining individual incentive
awards is attainment of individual goals and objectives established for the
Participant during the Plan year.  Two to three individual goals will be set and
weighted for each Participant during the plan year.  The CEO will establish
individual goals and weightings for Section 16 Participants subject to review
and ratification by the Committee.

 
4.  
Management Discretion.  The Committee may in its sole discretion make downward
or upwards adjustments to Awards based on “Individual Performance”
considerations.  The amount of the adjustment may not be increased or decreased
by an amount exceeding 50% of the proposed incentive award.  Discretionary
adjustments may also be made for leadership behaviors that significantly impact
strategic and operational initiatives of the Company; people development and
other factors as determined by the Company.  Discretionary adjustments made to
Plan participants may not result in a net increase in Plan funding.  The
Committee shall have sole discretion to increase or decrease the annual
incentive award made to the CEO.

 
III.  
PAYMENT OF AWARDS

 
Participants will receive an annual cash incentive award paid as soon as
administratively practicable after the Committee determines the amount of any
such bonus to be awarded under the Plan.